DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/11/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of silicone adhesive as specific adhesive and oleic acid as specific penetration enhancer and transdermal patch as specific formulation.  Claims 1, 7-8, 10-11 and 13-14 read on the elected species and are under examination; claim 12 does not read on the elected spices and are withdrawn from consideration. 
Claims 1, 7-8, 10-22 are pending, claims 1, 7-8, 10-11 and 13-14 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “additional specific epilepsy syndromes”, and the claim also recites “such as juvenile myoclonic epilepsy, …”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites “such as” which is exemplary claim language that renders claim indefinite. MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US6328992) in view of Weimann (US20170071870).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Brooke et al. teaches A transdermal structure is provided for delivering cannabis
chemical(s) to one's bloodstream (abstract). "Cannabis", as used herein, means a cannabis solution which has been preferably extracted from its natural source
such as marijuana and hashish, or any one or more compound or chemical component thereof, including tetranydrocannabinol (THC), cannabinol (CB), cannabidiol (CBD)
and cannabichromene (CBC) (column 2, line 45-55). In one embodiment, the product structure is patch (column 2, line 65 to column 3, line 5). In one embodiment, cannabis is integrated with adhesive polymer such as acryate polymer to form a matrix   for patch (column 4, line 49 to column 5, line 10). For purposes of the present invention, it has been found that permeation enhancer preparations should be present in an amount of about one to fifty weight percent of the overall cannabis composition (column 5, line 24-line 28). Attributes of the cannabis structures and methodology a fresh portion of ethanolic water solution. The process is described herein are: 1) Daily amounts of cannabis to be administered through intact skin range from about 0.25 to 10 micrograms per hour. The extended period of time for cannabis administration
is from one through seven days. 3) The area of intact skin through which the cannabis is
administered may range from about 5 to 100 square centimeters. 4) The rate at which cannabis may be administered may range from about 0.5 to 20 micrograms per square centimeter per hour (column 7, line 30-41). Surfactant such as Tween 80 or oil may also be included (column 3, line 30-50)
	Weimann teaches a monolithic transdermal patch comprising 5-20% of pure CBD (cannabidiol) and 60-95% of silicon adhesive (pressure sensitive; or acrylate adhesive) together with penetration enhancer oleic acid at 0-20% (page 2, [0030]; page 3, [0055]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Brooke et al.  is that Brooke et al.   do not expressly teach silicone adhesive at 35-99% and oleic acid. This deficiency in Brooke et al.  is cured by the teachings of Weimann.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brooke et al., as suggested by Weimann,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace silicone adhesive for acrylate adhesive because this is simple substitution of one known adhesive in patch for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Weimann that silicone adhesive is alternative for acrylate adhesive for patch, it is obvious for one of ordinary skill in the art to replace silicone adhesive for acrylate adhesive and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have silicone adhesive at 35-99% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Weimann teaching silicone adhesive at 60-95% in patch, it is obvious for one of ordinary skill in the art to have silicone adhesive at 35-99% and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use oleic acid as permeation enhancer because oleic acid is a known permeation enhancer as suggested by Weimann. MPEP 2144.07. Under guidance from Brooke et al. teaching permeation enhancer in the patch, it is obvious for one of ordinary skill in the art to use oleic acid as permeation enhancer and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts teach a pharmaceutical composition in the form of patch (drug in adhesive matrix) comprising cannabidiol, 60-95% silicone adhesive (pressure sensitive) and 1-50% of oleic acid as penetration enhancer.
Regarding cannabidiol, Brooke et al. teaches cannabis is cannabidiol as single compound but silent about synthetic produced, which is regarded as process. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding “an active agent consisting of cannabidiol”, this is interpreted as an active agent is cannabidiol. Since claim 1 recites pharmaceutical composition “comprising” that allows additional other active agents, thus “consisting of” does not exclude any additional active ingredients in the patch composition.
Regarding daily dose amount, Brooke et al. teaches the extended period of time for cannabis administration is from one through seven days, the area of intact skin through which the cannabis is administered may range from about 5 to 100 square centimeters and the rate at which cannabis may be administered may range from about 0.5 to 20 micrograms per square centimeter per hour. Therefore, for one day (24h) with 100 cm2 patch , cannabidiol (cannabis) would be  up to 20 ug x100x24=48000ug=48mg, for a child with 22.7kg (according to applicant’s specification, page 2, table 1), 48/22.7 mg/kg/day=2.1mg/kg/day, encompassing claimed amount of 1mg/kg/day and 2 mg/kg/day. 
Regarding claim 7, Brooke et al. teaches surfactant.
Regarding claims 10 and 13, this is considered as intended use, which is not limiting.
Regarding claim 11, Brooke et al. teaches extended release of 1-7 days, daily or one in 1-7 days administration is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1, 7-8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over AUNG-DIN (US20160256411) in view of Weimann (US20170071870).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	AUNG-DIN teaches A method of treating a disease state or condition in humans
via topical brainstem afferent stimulation therapy via the administration of a cannabinoid drug(s) to the back of the neck of a human patient to provide regional neuro-affective
therapy (abstract). In certain preferred embodiments, the method further comprises applying a sufficient amount of the topical pharmaceutical formulation to the back of the neck region of the human patient such that the onset of a therapeutic effect occurs in less than about 30 minutes, or in less than 15 minutes. The topical pharmaceutical formulation may be administered (applied to the back of the neck region) on a
once a day basis (page 2, [0018]). In certain preferred embodiments, the cannabinoid
drug(s) is incorporated into a sustained release transdermal delivery system which is capable of delivering from about 0.25 mg to about 1000 mg of the cannabinoid drug(s) through the skin of a human patient over a 24 hour period, the transdermal delivery system being capable of delivering the cannabinoid drug( s) in such amounts for a time period from about 1 to about 7 days (page 2-3, [0026]). In certain preferred embodiments, the active cannabinoid drug comprises cannabidiol, or consists essentially of cannabidiol, or consists of cannabidiol (page 6, [0076]). In certain preferred embodiments of the invention, the cannabinoid(s) is administered together with (e.g., in the same formulation) additional active such as Anti-Epileptic drugs: Examples include Valproic acid (page 10, [0113-0114]). In certain embodiments, the topical formulation of the present invention comprises a drug in an amount which is
therapeutically effective when administered topically at the at the back of neck at the hair-line for access to posterior cervical afferents with free nerve endings under the surface of the skin, but which provides a plasma concentration which is sub-therapeutic if orally administered (page 13, [0156]). In certain embodiments, in addition to the drug (e.g., cannabinoid drug(s)), the topical formulations and/or transdermal therapeutic systems of the present invention may include at least one adjuvant such as a penetration enhancer, anti-oxidant, stabilizer, carrier, or vehicle. Suitable penetration enhancers useful in the formulations of the present invention include but are not limited to isostearic acid, octanoic acid, oleic acid, oleyl alcohol, lauryl alcohol, ethyl oleate, isopropyl myristate, butyl stearate, methyl laurate, diisopropyl adipate, glyceryl monolaurate, tetrahydrofurfuryl alcohol polyethylene glycol ether, polyethylene
glycol, propylene glycol (page 13, [0159-0160]). In certain preferred embodiments of the present invention where it is desired that the drug is administered chronically, the formulations of the present invention may be formulated as a transdermal delivery system (also referred to herein as a transdermal therapeutic system) such as a transdermal patch. In such embodiments of the present invention, the transdermal delivery system comprises, e.g., a cannabinoid drug(s) contained in a reservoir or a matrix, and an adhesive which allows the transdermal patch to adhere to the skin,
allowing the passage of the active agent from the transdermal patch through the skin of the patient (page 15, [0182]). Additionally, the transdermal delivery system used
in the present invention may be in accordance with U.S. Pat. No. 6,689,379, hereby incorporated by reference, which system is a matrix or reservoir system which comprises at least one pharmaceutical active agent and a pressure-sensitive
adhesive comprising a polyacrylate polymer. In certain embodiments, 2 to 25% by weight of a permeation enhancer is included and the skin contact area of the composite is 10 to 100 cm2 (page 16, 0188-0189]). 
Weimann teaches a monolithic transdermal patch comprising 5-20% of pure CBD (cannabidiol) and 60-95% of silicon adhesive (pressure sensitive; or acrylate adhesive) together with penetration enhancer oleic acid at 0-20% (page 2, [0030]; page 3, [0055]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and AUNG-DIN is that AUNG-DIN  do not expressly teach silicone adhesive at 35-99%. This deficiency in AUNG-DIN is cured by the teachings of Weimann.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AUNG-DIN, as suggested by Weimann,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace silicone adhesive for acrylate adhesive because this is simple substitution of one known adhesive in patch for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Weimann that silicone adhesive is alternative for acrylate adhesive for patch, it is obvious for one of ordinary skill in the art to replace silicone adhesive for acrylate adhesive and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have silicone adhesive at 35-99% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Weimann teaching silicone adhesive at 60-95% in patch, it is obvious for one of ordinary skill in the art to have silicone adhesive at 35-99% and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts teach a pharmaceutical composition in the form of patch (drug in adhesive matrix) comprising cannabidiol, 60-95% silicone adhesive (pressure sensitive) and 2 to 25% of oleic acid as penetration enhancer.
Regarding cannabidiol, AUNG-DIN teaches cannabis is cannabidiol as single compound but silent about synthetic produced, which is regarded as process. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding “an active agent consisting of cannabidiol”, this is interpreted as an active agent is cannabidiol. Since claim 1 recites pharmaceutical composition “comprising” that allows additional other active agents, thus “consisting of” does not exclude any additional active ingredients in the patch composition.
Regarding daily dose amount, AUNG-DIN teaches about 0.25 mg to about 1000 mg per day for up to 7days. For a patient of 70kg, the amount is up to 1000/70 mg/kg/day=14.2mg/kg/day, encompassing claimed amount of 1mg/kg/day and 2 mg/kg/day.
Regarding claim 7, AUNG-DIN teaches anti-oxidant.
Regarding claims 10 and 13, this is considered as intended use, which is not limiting.
Regarding claim 11, AUNG-DIN teaches daily administration.
Regarding claims 13-14, AUNG-DIN teaches additional drug Valproic acid,
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration and arguments:
Applicants declaration and arguments are sufficient to overcome previous rejection. However, are moot in view of new ground of 103 rejections.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613